Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the first attachment body".  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 14 are rejected as being dependent from a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 7-11, 15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Redzisz et al. (U.S. Patent Application Publication No. 2008/0072837) in view of Costello et al. (U.S. Patent Application Publication No. 2010/0288204).
For claim 1, Redzisz et al. discloses a device for providing a secure and stable space for a pet, the device comprising: a main body (as shown in Figs. 1-28) having a lower wall (Figs. 6-16 and 21: 34, 50) and a plurality of sidewalls (Fig. 7: 30, 36, 38, 40) extending from the lower wall and terminating at a distal edge (Figs. 1-5: peripheral edge at panel 32), the main body being transitional between a deployed configuration (as shown in the Figs. 1-3) and a stowed configuration (as shown in Figs. 27-29), the distal edge being moved toward the lower wall as the main body is transitioned from the deployed configuration toward the stowed configuration (as shown in Figs. 25-29 and discussed in [0051); a first brace (Figs. 17-20: wire rod 90 of sidewall 38) and a second brace (wire rod 90 of sidewall 40), each being selectively positionable relative to the main body in a first position and a second position, in the first position, each brace extends between the lower wall and the distal edge to provide support to the main body to maintain the main body in the deployed configuration (as shown in Figs. 1-5 and discussed in [0047]), in the second position, each of the first brace and the second brace being moved away from the distal edge (as shown in Fig. 23); a lid (Figs. 1-5: panel 32) connectable to the plurality of sidewalls such that the lid and the main body collectively define an enclosure sized to receive the pet (as shown in Fig. 3). 

For claim 2, Redzisz et al. as modified by Costello et al. disclose the device recited in claim 1, wherein the lower wall is of a stiffness greater than the plurality of sidewalls (Redzisz et al. as discussed in [0044]: auxiliary side panel 50 provides a stiffness to lower wall 34).
For claim 3, Redzisz et al. as modified by Costello et al. disclose the device recited in claim 1, wherein the plurality of sidewalls (Redzisz et al. 30, 38, 40) are formed from a mesh material (Redzisz et al. as shown in Figs. 1-23 and discussed in [0007] and [0010]).
For claim 4, Redzisz et al. as modified by Costello et al. disclose the device recited in claim 1, wherein the first and second braces (Redzisz et al. 90) are 
For claim 7, Redzisz et al. as modified by Costello et al. disclose the device recited in claim 1, wherein each of the first and second braces (Redzisz et al. as shown in Figs. 18-20: 90) include a pair of brace legs (Redzisz et al. Fig. 20: vertical sides of braces 90) pivotally coupled to the lower wall (Redzisz et al. as shown in Figs. 22, 23 and discussed in [0051] where sidewalls 38, 40 fold at coupled end to lower wall 34), and a distal support arm (Redzisz et al. Fig. 20: horizontal sides of braces 90) extending between the pair of brace legs.
For claim 8, Redzisz et al. as modified by Costello et al. disclose the device recited in claim 1, further comprising a first pocket panel and a second pocket panel each being connected to at least one of the plurality of sidewalls to form separate first and second pockets, the first and second braces being elongate rods receivable in pockets when the main body is in the deployed configuration (Redzisz et al. as discussed in [0047], each of the sidewalls 38, 40 has a pocket formed by the material being sewn around the braces 90, “the peripheral wire rod 90 is, in a preferred embodiment, sewn into the end panels 38 and 40”). 
For claim 9, Redzisz et al. as modified by Costello et al. disclose the device recited in claim 1, wherein the lid (Redzisz et al. Figs. 1-5: panel 32) is fixedly connected to one of the plurality of sidewalls (Redzisz et al. Fig. 7: 36) and is pivotable (Redzisz et al. folded at sidewall 36 as shown in Fig. 6) relative thereto between a covered position and an uncovered position (Redzisz et al. as shown in Figs. 5-6 and 
For claim 10, Redzisz et al. as modified by Costello et al. disclose the device recited in claim 9, further comprising a zipper for retaining the lid in the covered position (Redzisz et al. as shown in Figs. 1-2 and discussed in [0048]: “The connection of the back side panel 36 and top side panel 32 is effected by means of a zipper mechanism 100.”).
For claim 11, Redzisz et al. as modified by Costello et al. disclose the device recited in claim 1, wherein the main body is configured to define a volume which decreases when the main body transitions from deployed (Redzisz et al. as shown in Figs. 1-5) to stowed configuration (Redzisz et al. as shown in Figs. 22-29).
For claim 15, Redzisz et al. discloses a device for a pet within a vehicle, the device comprising: a main body (as shown in Figs. 1-28) having a lower wall (Figs. 6-16 and 21: 34, 50) and a plurality of sidewalls (Fig. 7: 30, 36, 38, 40) extending from the lower wall and terminating at a distal edge (Figs. 1-5: peripheral edge at panel 32), the main body being transitional between a deployed configuration (as shown in the Figs. 1-3) and a stowed configuration (as shown in Figs. 27-29), the distal edge being moved toward the lower wall as the main body is transitioned from the deployed configuration toward the stowed configuration (as shown in Figs. 25-29 and discussed in [0051]); a first brace (Figs. 17-20: wire rod 90 of sidewall 38) and a second brace (wire rod 90 of sidewall 40), each being selectively pivotable relative to the lower wall between a first position and a second position, in the first position, each brace extends between the lower wall and the distal edge to provide support to the 
Redzisz et al. fails to specifically show a first attachment body. However, Costello et al. teaches a device for a pet within a vehicle having a headrest, the device comprising: a main body (Figs. 2-6: 20) having a lower wall (Fig. 2: panel 22 below pad 24) and a plurality of sidewalls (22); and a first attachment body (Fig. 5: 29, 30) coupled to the main body (as shown in Fig. 5: stitching at element 27) and connectable with a portion of the vehicle (Fig. 2 shows strap 26 extending around headrest of seat assembly 12) for connecting the main body to the vehicle (as discussed in [0031]). It would have been obvious to one having ordinary skill in the art to have modified the device of Redzisz et al. to include the first attachment body as taught by Costello et al. for the advantage of securing the device to the attachment points of a seat of a vehicle.
For claim 19, Redzisz et al. as modified by Costello et al. disclose the device recited in claim 15, wherein each of the first and second braces (Redzisz et al. as shown in Figs. 18-20: 90) include a pair of brace legs (Redzisz et al. Fig. 20: vertical sides of braces 90) pivotally coupled to the lower wall (Redzisz et al. as shown in Figs. 22, 23 and discussed in [0051] where sidewalls 38, 40 fold at coupled end to lower wall 34), and a distal support arm (Redzisz et al. Fig. 20: horizontal sides of braces 90) extending between the pair of brace legs.
For claim 20, Redzisz et al. as modified by Costello et al. disclose the device recited in claim 15, further comprising a first pocket panel and a second pocket panel 
For claim 21, Redzisz et al. discloses the device recited in claim 15, but fails to specifically show a headrest strap. However, Costello et al. teaches a device for a pet within a vehicle, the device comprising: a main body (Figs. 2-6: 20) having a lower wall (Fig. 2: panel 22 below pad 24) and a plurality of sidewalls (22); and a headrest strap (Fig. 2: 26) having a pair of end portions (Figs. 2-4: lowest end of straps 26 at 29) extending along respective ones of an opposed pair of the plurality of sidewalls (as shown in Fig. 2 and discussed in [0030]), the headrest strap being extendable around the headrest (Fig. 2 shows strap 26 extending around headrest of seat assembly 12) for connecting the main body to the vehicle (as discussed in the abstract and [0021]). It would have been obvious to one having ordinary skill in the art to have modified the device of a device of Redzisz et al. to include the headrest strap as taught by Costello et al. for the advantage of securing the device to the seat of a vehicle headrest.


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Redzisz et al. (U.S. Patent Application Publication No. 2008/0072837) in view of Costello et al. (U.S. Patent Application Publication No. 2010/0288204), as applied to s 1-4, 7-11, 15 and 19-21 above, and further in view of Sandiford (U.S. Patent No. 10,772,288).
For claims 12 and 13, Redzisz et al. as modified by Costello et al. disclose the invention substantially as claimed, but fails to specifically show the first attachment body includes a first loop adapted to receive a seatbelt on a vehicle. However, Sandiford teaches a device for providing a secure and stable space for a pet within a vehicle having a headrest, the device comprising: a main body (as shown in Figs. 1-11) having a lower wall (17) and a plurality of sidewalls (16, 18) extending from the lower wall; the device further comprising a first attachment body (Fig. 2: 30a) includes a first loop adapted to receive a seatbelt on a vehicle (as shown in Fig. 11); and a second attachment body (Fig. 2 and 11: 30b) including a second loop adapted to receive latch belt (as shown in Figs. 11-12), the first and second loops being formed on opposing portions of the main body (as shown in Fig. 11).
For claim 14, Redzisz et al. as modified by Costello et al. and Sandiford disclose the device recited in claim 13, further comprising a third attachment body (Redzisz et al. Figs. 1-5 and 24-28 show a handle 42) including strap having a first end connected to the main body and a second end connectable to a structure on the vehicle (Redzisz et al. strap 42 is structured to be a means for hanging the device from a structure on the vehicle for storage).


Claim 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Redzisz et al. (U.S. Patent Application Publication No. 2008/0072837) in view of Costello et al. (U.S. Patent Application Publication No. 2010/0288204), as applied to s 1-4, 7-11, 15 and 19-21 above, and further in view of Farmer et al. (U.S. Patent Application Publication No. 2010/0242855). 
For claims 5-6 and 17-18, Redzisz et al. as modified by Costello et al. disclose the invention substantially as claimed, but fails to specifically show the device further comprising a pair of flaps. However, Farmer et al. teaches a device for providing a secure and stable space for a pet, the device comprising: a main body (as shown in Fig. 1: 20) having a lower wall (Fig. 1: 28) and a plurality of sidewalls (Figs. 1-2: 30, 32, two walls 34), the main body being transitional between a deployed configuration and a stowed configuration (as discussed in [0077] and [0078]), a first brace and a second brace (as shown in Figs. 3-9: 62); further comprising a pair of flaps (Fig. 19: 114) selectively connectable to the respective one of the plurality of sidewalls for retaining respective ones of the first and second braces in the first position (as shown in Fig. 19 and discussed in [0084]: where the first and second braces are maintained in an upright first position supporting the main body in the deployed position), wherein each flap is connectable to the respective one of the plurality of sidewalls via hook and loop fasteners (as discussed in [0084]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Redzisz et al. and Costello et al. to include a pair of flaps as taught by Farmer et al. for the advantage of selectively connecting and disconnecting the first and second braces to the sidewalls when the main body is in the deployed and stowed configurations, respectively. 


Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643                                                                                                                                                                                             

/DAVID J PARSLEY/           Primary Examiner, Art Unit 3643